Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 12, 2021. Claims 29-47 are pending and currently examined.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection – Maintained) Claims 29-47 are rejected under 35 U.S.C. 103 as being unpatentable over Haixiang (US 2007/0160632 A1, published Jul. 12, 2007) in view of Forte et al. (The Journal of Immunology, 2012, 188: 5357–5364, submitted in IDS filed March 31, 2020) and Ding J. (Stem Cell Investig 2014;1:22) and Philipov PV (J Biomed Clin Res. 2009;2(1):49–53).

(Previous Rejection – Maintained) Claims 29-32, 38-47 are rejected under 35 U.S.C. 103 as being unpatentable over Philipov PV (J Biomed Clin Res. 2009;2(1):49–53), Starodubova et al. (Molecular Biology, 2015, Vol. 49, No. 4, pp. 513–519) and Glas et al. (STEM CELLS 2013;31:1064–1074). 

Response to Applicant’s Arguments
Applicants’ arguments filed on Feb. 12, 2021 have been fully considered and are addressed as follows.
To the 103 rejection of claims 29-47 over Haixiang in view of Forter, Ding and Philipov, Applicants argue that it is well known that treating cancer is quite unpredictable, and that, in contrast to Haixiang, the present application provides numerous working examples demonstrating the effective treatment of different types of cancer using the composition recited in the claims. Applicants argue that, as noted by the Office, Haixiang does not teach or suggest using the composition for treating cancer, and that while Ding is cited for its alleged teaching of use of attenuated rabies virus against melanoma and Philipov is cited for allegedly teaching rabies vaccine, Desferal and D-penicillamine (Cuprenil) in adjuvant treatment of patients with brain 
Applicants’ arguments are not persuasive. The current rejection is a 103 obviousness rejection, it does not require that a single one of the recited references teach each and every one of the claim elements. As indicated in the rejection, Haixiang teaches an invention relating to same composition as claimed and that the composition can be used in cancer treatment. Even though Haixiang does not explicitly teach specific examples for using the disclosed compositions in treating cancer, its teachings at least serve as evidence that one of skill in the art at the time of invention has contemplated on the practice of combining all the claimed components in one single composition which is expected to have a potential cancer treating effect. At the same time, Forte, Ding and Philipov each individually teach the cancer therapeutic effect of one of the main active components of the claimed composition. One would have found it obvious to combine these known cancer therapeutic agents together to evaluate if effects of each individual agents can be combined, armed with teachings of Haixiang on 
As to Applicants’ argument that a person of ordinary skill in the art would have no reason to use the composition taught in Haixiang for treating cancer because each of references Forte, Ding, or Philipov teach that the use of the compositions as is were effective in treating cancer, the examiner does not agree. There is no evidence that the cancer treatment effects of Forte, Ding, or Philipov are perfect so that no improvement is necessary. In other word, since cancer treatment is unpredictable, one of skill in the art would have been motivated to find new methods or seek improvement of existing ones for cancer therapy.
Applicants state that the present application provides numerous working examples demonstrating the effective treatment of different types of cancer using the composition recited in the claims. It is not clear if Applicants intend to argue that the claimed invention produces results that are unexpected. Applicants may consult MPEP Section 716.02 for how arguments based on unexpected experimental results can be presented. 

Applicants’ argument is not persuasive. Philipov teaches that the doses of Rabies vaccine and/or Desferal were administered intramuscularly, suggesting that the components were injected in solutions. See e.g. page 50, left column, para 2. It is well known in the art at the time of invention that pharmaceutically acceptable buffer systems are necessary for maintenance of stable pH and tonicity for administration of vaccines and other pharmaceutical agents into body of a subject, and such buffers (e.g. saline or PBS) contain at least one positive ion. See e.g. Desferal Novatis  (https://www.accessdata.fda.gov/drugsatfda_docs/label/2007/016267s044lbl.pdf, dated Nov. 2007, downloaded Feb. 26, 2021). This document teaches that the reconstituted Desferal for injection contains physiological saline (e.g., 0.9% sodium chloride, 0.45%
sodium chloride), glucose in water, or Ringer’s lactate solution. See e.g. page 7.    

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.